DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 5-6, drawn to a fluidic manifold cartridge, classified in B01L3/502738, F16K99/0015.
II. Claims 7-15, 17-20, drawn to a fluidic manifold cartridge, classified in B01L3/502738, F16K99/0015.
III. Claim 16, drawn to a fluidic manifold cartridge, classified in B01L3/502738, F16K99/0015.
IV. Claims 21-29, drawn to a fluidic manifold, classified in B01L3/502738, F16K99/0015.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of group I present distinct products from the invention of group II because the inventions as claimed have a materially different design, are mutually exclusive, and would require a different field of search. Specifically, group I requires each fluid input flow channel directing fluid from the fluid inlet past a plurality of valves, each valve comprising a valve seat, a diaphragm, and a control fluid opening, each valve having an open and closed condition, the valve in the open condition directing fluid from a flow input flow channel to a fluid output flow channel, the control fluid opening directing control fluid to move the diaphragm to change the valve between the open and closed conditions, none of which is required by group II; and group II requires a removable fluidic manifold cartridge, a cartridge housing, a plurality of control-fluid controlled valves, control fluid conduits, a plurality of sample containers, a plurality of liquid sources, at least one pump none of which is required by 
Inventions I and III are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of group I present distinct products from the invention of group III because the inventions as claimed have a materially different design, are mutually exclusive, and would require a different field of search. Specifically, group I requires each fluid input flow channel directing fluid from the fluid inlet past a plurality of valves, each valve comprising a valve seat, a diaphragm, and a control fluid opening, each valve having an open and closed condition, the valve in the open condition directing fluid from a flow input flow channel to a fluid output flow channel, the control fluid opening directing control fluid to move the diaphragm to change the valve between the open and closed conditions, none of which is required by group III; and group III requires a cartridge housing, a plurality of control-fluid controlled valves, and control fluid conduits extending from an external surface of the cartridge housing to the valves, none of which is required by group I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of group I present distinct products from the invention of group IV because the inventions as claimed have a materially different design, are mutually exclusive, and would require a different field of search. 
Inventions II and III are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of group II present distinct products from the invention of group III because the inventions as claimed have a materially different design, are mutually exclusive, and would require a different field of search. Specifically, group II requires a removable fluidic manifold cartridge, and control fluid conduits extending from openings at an external surface off the cartridge housing to the valves, a plurality of sample containers, a plurality of liquid sources, none of which is required by group III; and group III requires control fluid conduits extending from an external surface of the cartridge 
Inventions II and IV are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of group II present distinct products from the invention of group IV because the inventions as claimed have a materially different design, are mutually exclusive, and would require a different field of search. Specifically, group II requires a removable fluidic manifold cartridge, a cartridge housing, a plurality of control-fluid controlled valves, control fluid conduits, a plurality of sample containers, a plurality of liquid sources, at least one pump, none of which is required by group IV; and group IV requires a first plurality of co-planar valve seats and a second plurality of co-planar valve seats, each valve seat comprising a valve chamber formed by side walls and a base in a manifold body and having an open face, a first planar input channel intersecting with the open face of each valve, a second planar input channel intersecting with the open face of each valve seat, a flexible diaphragm between the first input channel and the open faces of the first plurality of valve seats and between the second input channel and the open faces of the second plurality of valve seats, a first and second planar output channel, and multiple fluid vias, none of which is required by group II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.	The inventions have acquired a separate status in the art in view of their different classification; and/or
b.	The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
c.	The inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search strategies or search queries); and/or

e. 	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Shannon Vieau on 3/17/22 a provisional election was made without traverse to prosecute the invention of group II, claims 7-15, 17-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-6, 16, 21-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/19 and 5/12/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 5-29 are pending, with claims 7-15, 17-20 being examined, and claims 5-6, 16, 21-29 deemed withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
As to claim 7, it is unclear in lines 8-10 if the fluid input channels all direct flow to all of the fluid output channels or not, and also unclear if the valves are in communication with all of the channels.  Are all of the fluid inlet channels connected to all of the fluid output channels, or each of a respective fluid input channel connected with a respective fluid output channel through which the flow of fluid is selectively directed? Further, are each of the valves in communication with all of the input channels and output channels, or is each respective valve respectively in communication with a corresponding input channel and output channel?
As to lines 8-12 of claim 7, it is unclear what a “control fluid-controlled valve” is describing.  Specifically, the only structure recited is a valve with an extending conduit.  How are the valves controlled, and how are they fluid controlled?  Currently, there is no function or structure describing anything that would clarify how a valve is fluid controlled.
As to lines 13-15 of claim 7, it is unclear what or how the sample container is configured.  Typically, a sample container has one opening in which fluids are removed/added.  However, applicants have recited that the sample container includes an inlet and outlet, yet it is unclear how a container alone would include an inlet and outlet without clarification. Where and how is the sample container configured such that it includes the inlet and outlet?
Regarding lines 16-17 of claim 7, it is unclear how the liquids are supplied to the cartridge.  Are the liquids that are supplied supplied through the fluid inlet openings, or are they supplied to the sample containers, or both or none?  What enables the liquids to be supplied, and how does the supply relate to the rest of the claimed cartridge and function?
Line 19 of claim 7 recites “each fluid source” where it is unclear what fluid source is attempting to be referred to since fluid sources have not been previously described.  Therefore, this limitation has insufficient antecedent basis and is unclear.  The preamble describes source fluids (line 1), and line 16-17 describe liquid sources. However, it is unclear if the liquid sources 
As to line 21 of claim 7, it is unclear if “a fluid inlet of a sample container” is one of the previously referred to inlets/containers or if the inlet/container is different from that which was recited previously. Are applicants referring to a respective inlet of a respectively one of the plurality of sample containers? 
Regarding the at least one pump of line 24 of claim 7, it is unclear if only one pump would be connected to all of the liquid/fluid sources, or if there must be multiple pumps, each being connected to a respective liquid/fluid source.
Claims 8-15 are rejected based on further claim dependency.
As to line 3 of claim 8, “the pump” has not been previously described and has insufficient antecedence.  Is this pump one of the at least one pumps?  Additionally, how is the pump pumping fluid in claim 7 and also control fluid in claim 8?
Regarding line 4 of claim 9, “the control gas conduits” have not been previously described and have insufficient antecedence. It is unclear what is attempting to be referred to.
As to claim 10, it is unclear how claims 8 and 9 can operate with the control pump.  Specifically, there is a pump in claim 8 and it is unclear if this is the same pump or not.  Additionally, it is unclear how there are multiple pumps, one in claim 8 and one in claim 10, which are in communication with the control fluid ports.
Regarding lines 4-5 of claim 11, it is unclear if applicants are intending to recite that each container has multiple/different outlets, or if applicants are stating that each respective different receptacle receives samples form a corresponding respective different outlet of each sample container. Do the sample containers have multiple outlets?
As to line 7 of claim 11, it is unclear what “the outlet” is attempting to describe. Which specific outlet is being referred to?  Is it a respective outlet from a respective sample container? Are samples from one outlet collected in multiple receptacles?
As to claim 13, there is some ambiguity if the source fluid is a liquid what the difference between the liquid source of line 16 of claim 7 and the fluid source in lines 18-24 are.  Is there a difference or are these the same?
As to claim 17, it is unclear in lines 10-12 if the fluid input channels all direct flow to all of the fluid output channels or not, and also unclear if the valves are in communication with all of the channels.  Are all of the fluid inlet channels connected to all of the fluid output channels, or each of a respective fluid input channel connected with a respective fluid output channel through which the flow of fluid is selectively directed? Further, are each of the valves in communication with all of the input channels and output channels, or is each respective valve respectively in communication with a corresponding input channel and output channel?
As to lines 10-14 of claim 17, it is unclear what a “control fluid-controlled valve” is describing.  Specifically, the only structure recited is a valve with an extending conduit.  How are the valves controlled, and how are they fluid controlled?  Currently, there is no function or structure describing anything that would clarify how a valve is fluid controlled.
As to lines 15-17 of claim 17, it is unclear what or how the sample container is configured.  Typically, a sample container has one opening in which fluids are removed/added.  However, applicants have recited that the sample container includes an inlet and outlet, yet it is unclear how a container alone would include an inlet and outlet without clarification. Where and how is the sample container configured such that it includes the inlet and outlet?
Regarding lines 18-19 of claim 17, it is unclear how the liquids are supplied to the cartridge.  Are the liquids that are supplied supplied through the fluid inlet openings, or are they supplied to the sample containers, or both or none?  What enables the liquids to be supplied, and how does the supply relate to the rest of the claimed cartridge and function?
Line 21 of claim 17 recites “each fluid source” where it is unclear what fluid source is attempting to be referred to since fluid sources have not been previously described.  Therefore, this limitation has insufficient antecedent basis and is unclear.  The preamble describes source fluids (line 1), and lines 18 and 20 describe liquid sources. However, it is unclear if the liquid sources of lines 18 and 20 is attempting to provide the source fluids of line 1. Are the fluid sources of line 21 the same as the liquid sources of lines 18 and 20? Additionally, lines 25 and 26 each recite the fluid sources and are similarly ambiguous.
As to line 23 of claim 17, it is unclear if “a fluid inlet of a sample container” is one of the previously referred to inlets/containers or if the inlet/container is different from that which was recited previously. Are applicants referring to a respective inlet of a respectively one of the plurality of sample containers? 
Regarding the at least one pump of line 26 of claim 17, a pump has not been previously recited and it is unclear what pump is being referenced. Therefore, this limitation has insufficient antecedent basis and it is unclear. Further, it is unclear if only one pump would be connected to all of the liquid/fluid sources, or if there must be multiple pumps, each being connected to a respective liquid/fluid source.
Claims 18-20 are rejected based on further claim dependency.
Regarding claim 18, it is unclear if there is a positive method step of perifusion or if this is an intended use of the method.  Are applicants intending to recite “the method comprising performing perifusion”?
As to claim 20, there is some ambiguity if the source fluid is a liquid what the difference between the liquid source of lines 18 and 20 of claim 17 and the fluid source in lines 21-27 are.  Is there a difference or are these the same?
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poo et al (US 20110020856; hereinafter “Poo”; already of record) in view of Van Eemeren et al (US 20160195085; hereinafter “Van Eemeren”; already of record).
As to claims 7, Poo teaches a fluidic manifold cartridge system for directing the flow of source fluids, comprising; a removable fluidic manifold cartridge (Poo teaches a removable manifold; 212: [74, 83-89] Fig. 23-31), comprising: a cartridge housing comprising a plurality of fluid inlet openings, a plurality of fluid input channels in fluid communication with the fluid inlet openings, a plurality of fluid outlet openings, and a plurality of fluid output channels in fluid communication with the fluid outlet openings (Poo teaches a housing 240 with openings for inlets 244 and openigns for outlets 246; Fig. 24 [84]); a plurality of control valves in communication with the fluid input channels and the fluid output channels so as to selectively direct flow from the fluid input channels to the fluid output channels (Poo teaches multiple control valves to control the fluid flow; [83-89] Fig. 24); a plurality of sample containers, the sample containers having a liquid inlet and a liquid outlet, the sample containers receiving liquid through the inlet and discharging liquid through the outlet (Poo teaches flowing liquid through the outlets to the sample containers 220; Fig. 25 [85]); a plurality of liquid sources for supplying a plurality of liquids to the fluidic manifold cartridge (Poo teaches multiple source containers 208; Fig. 25 [83, 85]); the fluidic manifold cartridge being disposed between the liquid sources and the sample containers (Poo teaches the manifold 212 being between the liquid sources 208 and sample containers 220; [83] Fig. 25), each fluid source being in fluid connection to at least one fluidic manifold cartridge fluid inlet opening, each fluidic manifold cartridge fluid outlet being in 3Active\104705895.vl- 1/4/19fluid connection with a fluid inlet of a sample container, the plurality of valves selectively directing fluid flow from the fluid sources through the fluidic manifold cartridge fluid output channels (Poo teaches moving the fluid from the fluid source 208 through the openings and to the manifold valve where it is selectively sent to an output and to an inlet of a sample container; [83-89]); and at least one pump for pumping fluid from the fluid sources to the fluidic manifold cartridge and to respective sample containers (Poo teaches pump 216; [83] Fig. 25).  
Poo does not specifically teach that the plurality of control valves are formed by a control fluid-controlled valve in fluid communication with the fluid input channel and the fluid output 
Modified Poo does not specifically teach a plurality of control fluid conduits. However, it would have been obvious to one having ordinary skill in the art to have modified the plurality of valves of modified Poo to each include a corresponding control fluid conduit as in Van Eemeren to provide for increased throughput, since it has been held that the mere duplication of essential working parts of a device involves only routine skill in the art. (See MPEP 2144.04 Section VI (B) and St. Regis Paper Co. v Bemis Co., 193 USPQ 8).  Additionally, providing the plurality of valves of modified Poo to each include a corresponding control fluid conduit as in Van Eemeren enables the advantage for each of the valves to be operated.
As to claim 8, modified Poo teaches the fluidic manifold cartridge system of claim 7, further comprising a fluidic manifold housing, the fluidic manifold housing comprising a cartridge holder and a plurality of control fluid ports in fluid communication with the pump, the control fluid 
“When” the cartridge is positioned in the cartridge holder does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser
  As to claim 9, modified Poo teaches the fluidic manifold cartridge system of claim 8, wherein the fluidic manifold housing further comprises a driver for moving at least one of the control fluid ports and the cartridge relative to one another such that the ports align with and hermetically seal the control fluid conduit openings to fluidly connect the control gas conduits of the cartridge with the ports (As best understood, the valve FW of Van Eemeren moves such that the valve is controlled; see the modification of Poo with Van Eemeren in claim 7/8 above).  
As to claim 10, modified Poo teaches the fluidic manifold cartridge system of claim 9, further comprising at least one control gas pump in fluid communication with the control fluid ports (Van Eemeren teaches a pump for gas, pressure source; [85] and see claims 7/8 above).  
As to claim 11, modified Poo teaches the fluidic manifold cartridge system of claim 7, further comprising:4Active\104705895.vl- 1/4/19 a receptacle housing having a plurality of receptacles for receiving fluid from the fluid outlets of the sample containers, the plurality of receptacles being positioned in the receptacle housing such that different receptacles receive samples from different fluid outlets of each of the sample containers; a drive connected to the receptacle housing for moving the receptacle housing such that samples from the outlet are collected in the plurality of receptacles; and, a programmable controller that is programmed to operate the driver to move the receptacles at predetermined times, to operate the valves, and to record the position of the valves and the receptacles as a function of time so as to correlate the fluids that are supplied to each sample container from the plurality of fluid sources with the fluid samples that are received by the receptacles from the sample containers (Poo teaches moving the liquid through the containers and to the receptacle housing 224 having multiple receptacles, and that the receptacles are controlled to move by a drive; Fig. 25 [83-89].  Poo teaches a controller to operate the system including the valves and receptacle position; [92]. The modification of Poo to include the valves, which would be controlled, has already been discussed above in claim 7).  
As to claim 12, modified Poo teaches the fluidic manifold cartridge system of claim 7, wherein the cartridge comprises a front face and a back face, and the fluid inlet openings and 
As to claim 13, modified Poo teaches the fluidic manifold cartridge system of claim 7, wherein the source fluid is a liquid (Although functional and related to intended use, Poo teaches fluids; [83-89]).  
As to claim 14, modified Poo teaches the fluidic manifold cartridge system of claim 7, wherein the control fluid is a gas (Although functional and related to intended use, the modification of the valves to use control fluid has already been discussed in claim 7 above, where a pressure source would be capable of using gas).  
As to claim 15, modified Poo teaches the fluidic manifold cartridge system of claim 7, wherein the system is a perifusion system (Although related to intended use/function, Poo teaches perifusion; [83-89] Fig. 23-31).  
As to claim 17, Poo teaches a method of using a fluidic manifold for directing source fluids, comprising the steps of: providing a fluidic manifold cartridge system (Poo teaches a removable manifold; 212: [74, 83-89] Fig. 23-31), the fluidic manifold cartridge system comprising: a removable fluidic manifold cartridge, comprising: a cartridge housing comprising a plurality of fluid inlet openings, a plurality of fluid input channels in fluid communication with the fluid inlet openings, a plurality of fluid outlet openings, and a plurality of fluid output channels in fluid communication with the fluid outlet openings (Poo teaches a housing 240 with openings for inlets 244 and openings for outlets 246; Fig. 24 [84]);6Active\104705895.vl- 1/4/19 a plurality of control valves in communication with the fluid input channels and the fluid output channels so as to selectively direct flow from the fluid input channels to the fluid output channels (Poo teaches multiple control valves to control the fluid flow; [83-89] Fig. 24); providing a plurality of sample containers, the sample containers having a liquid inlet and a liquid outlet, the sample containers receiving liquid through the inlet and discharging liquid through the outlet (Poo teaches flowing 
Poo does not specifically teach that the plurality of control valves are formed by a control fluid-controlled valve in fluid communication with the fluid input channel and the fluid output channel so as to selectively direct flow from the fluid input channel to the fluid output channel; or a control fluid conduit extending from an opening at an external surface of the cartridge housing to the valve.  However, Van Eemeren teaches the analogous art of a valve, where the valve is formed by a control fluid-controlled valve in fluid communication with the fluid input channel and the fluid output channel so as to selectively direct flow from the fluid input channel to the fluid output channel; or a control fluid conduit extending from an opening at an external surface of the cartridge housing to the valve (Van Eemeren teaches a control valve FW with an input channel on the left and an output channel on the right; Fig. 1.  Van Eemeren teaches that the control valve is controlled by fluid/gas pressure, where the conduit/opening of Figure 2 shows the control fluid conduit extending to an external surface; [84, 85] Fig. 1-3). It would have been obvious to one of ordinary skill in the art to have modified the manifold and valves of Poo to 
Modified Poo does not specifically teach a plurality of control fluid conduits. However, it would have been obvious to one having ordinary skill in the art to have modified the plurality of valves of modified Poo to each include a corresponding control fluid conduit as in Van Eemeren to provide for increased throughput, since it has been held that the mere duplication of essential working parts of a device involves only routine skill in the art. (See MPEP 2144.04 Section VI (B) and St. Regis Paper Co. v Bemis Co., 193 USPQ 8).  Additionally, providing the plurality of valves of modified Poo to each include a corresponding control fluid conduit as in Van Eemeren enables the advantage for each of the valves to be operated.
As to claim 18, modified Poo teaches the method of claim 17, wherein the method is used to perform perifusion (Although not a positive method step, Poo teaches perifusion; [83-89] Fig. 23-31).  
As to claim 20, modified Poo teaches the method of claim 17, wherein the source fluid is a liquid (Poo teaches fluids; [83-89]). 
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poo in view of Van Eemeren and in further view of Tokhtuev et al (US 20130247691; hereinafter “Tokhtuev”; already of record). 
As to claims 14 and 19, modified Poo teaches the fluidic manifold cartridge system and method of claims 7 and 17 (see above), where the valve is controlled by pressure which would be a control fluid.  
Modified Poo does not specifically teach that the control fluid is a gas.  However, Tokhtuev teaches the analogous art of a fluidic manifold system for directing the flow of source fluids (Tokhtuev; Title, abstract, [38-39, 41, 44]), with a flexible membrane diaphragm valve 
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Tokhtuev (US 20130247691; hereinafter “Tokhtuev”; already of record) teaches pneumatic pressure valves, and teaches an inlet and outlet on the same/opposite face of the pressure source. Tokhtuev also teaches a plurality of inlets and outlets for controlling fluid flow; Figs. 3-4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Benjamin R Whatley/Primary Examiner, Art Unit 1798